 In the Matter of UNIONBUFFALO MILLSCOMPANYandTEXTILEWORKERS ORGANIZING COMMITTEEIn the Matter of UNION BUFFALO MILLS COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos. R-562 and R-563SUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESMarch 21, 1938On October 18, 1937, Textile Workers Organizing Committee,herein called the Union, filed with the Regional Director for theTenth Region (Atlanta, Georgia) two petitions alleging that ques-tions affecting commerce had arisen concerning the representation ofemployees of Union Buffalo Mills Company, herein called the Com-pany, at its Buffalo, South Carolina, mill and at its Fairmont, SouthCarolina, mill, respectively.Each petiton requested an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On November 27, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered investigations and author-ized.the Regional Director to conduct them and to provide for anappropriate hearing upon due notice.On December 7, 1937, theBoard acting pursuant to Article III, Section 10 (c) (2), of Rulesand Regulations, ordered that the two cases be consolidated for,thepurpose of hearing.On December 22, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union.Pursuant to the notice, a hearing was held on-January 13, 1938, at Spartanburg, South Carolina, before JamesM. Brown, the Trial Examiner duly designated by the Board.On-February 18, 1938, the Board issued a Decision and a Direction of91 92NATIONALLABOR RELATIONS BOARDElections.,The Direction of Elections provided that elections bysecret ballot be held within 15 days from the date of the Directionamong the hourly and piece-rate production and maintenance em-ployees of the Company in its Buffalo mill and at its Fairmont mill,respectively, who were employed during the pay-roll period endingOctober 14, 1937, excluding clerical and supervisory employees, andthose employees who have since quit or been discharged for cause,to determine whether or not they desired to be represented by theTextileWorkers Organizing Committee for the purposes of collec-tive bargaining.Pursuant to the Direction, balloting was conducted on March 4,1938.Thereafter, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued and duly served upon the partiesto the proceeding his Intermediate Report on the ballot.No excep-tions to the Intermediate Report have been filed by either of theparties.As to the balloting and its results, the Regional Directorreported as follows :IN THE BUFFALO PLANTTotal number eligible______________________________________ 1068Total number of ballots cast_______________________________ 1007Total number of votes for the Textile WorkersOrganizingCommittee, affiliated with the C. I. O_____________________445Total number of votes against the Textile WorkersOrganiz-ing Committee, affiliated with the C. I. O__________________543Total number of challenged ballots_________________________17Total number of void ballots_______________________________2Total number of blank ballots ------------------------------noneIN THE FAIRMONT PLANTTotal number eligible______________________________________211Total number of ballots cast_______________________________189Total number of votes for the Textile Workers OrganizingCommittee, affiliated with the C. I. O_____________________118Total number of votes against the Textile Workers Organiz-ing Committee, affiliated with the C. I. O__________________70Total number of challenged ballots__________________________ noneTotal number of void ballots________________________________ noneTotal number of blank ballots______________________________1CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,15 N L A.B. 398. DECISIONS AND ORDERS93IT IS HEREBY CERTIFIED that Textile Workers Organizing Committeehas been selected by a majority of the production and maintenanceemployees of the Union Buffalo Mills Company at its plant in Fair-mont, South Carolina, excluding supervisory and clerical employees,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9'(a) of the Act, Textile Workers Organiz-ing Committee is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.ORDERPursuant to Article III, Sections 8 and 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT Is ORDEREDthat the petition filed by Textile Workers Organiz-ing Committee for investigation and certification of representativesof the production and maintenance employees of the Union BuffaloMills Company at its plant in Buffalo, South Carolina, be, and ithereby is,dismissed.MR. EDWIN S. SMITHtook nopart in the consideration of the aboveSupplemental Decision, Order and Certification of Representatives.